 

Exhibit 10.3

 

[ex10-3logo.jpg]

 

Conrad Mir

President & CEO

cmir@calmaretherapeutics.com

 

January 15, 2016

 

Christine Chansky, MD, JD

 

Westfield, NJ

christinechansky@aol.com

 

Re: Employment Term Sheet

 

Dear Dr. Chansky;

 

As per our conversations, I am pleased to confirm Calmare Therapeutics
Incorporated’s (CTI) offer of employment as follows. Upon your approval, we will
draft a formal employment agreement which will include milestones as well as the
following:

 

1)Position Title: Chief Regulatory Officer of Calmare Therapeutics Incorporated

2)Trial Period: 60 (sixty) days from start date.

3)Base salary: $185,000 per annum.

4)Bonus: 40% of base, payable annually, subject to clearly meeting goals and
objectives. Payment of the bonus will be comprised of a cash and equity
component. Specific goals and objectives will be submitted in the formal
Employment Agreement. In the interim, several milestones, integral to the
position of CRO, are set forth below (See Objectives).

5)Incentive: You will be granted Three Hundred Thousand (300,000) incentive
warrants (Incentive) that will be subject to a new employee equity plan (Equity
Plan) soon to be in effect by the CTI. Strike price and vesting will be subject
the aforementioned Equity Plan.

6)Benefits: If so desired, you will be enrolled in CTI’s benefit program for
medical, dental and vision. Details of the program will be submitted under
separate cover.

7)Start Date: January 15, 2016.

 

My sincerest regards,       /s/ Conrad Mir   Conrad Mir   President & CEO  
Calmare Therapeutics Incorporated       ACCEPTED:       /s/ Dr. Christine
Chansky 1/26/16   Dr. Christine Chansky, M.D., J.D.  

 

1375 Kings Highway East, Suite 400, Fairfield, CT 06824 • 203.368.6044 • Fax:
203.368.5399

www.calmaretherapeutics.com • www.calmarett.com

 

 

 

 

Cti - Letter Employment Agreement - Chansky Md Jd -

 

01.15.16

 

January 25, 2016

Page 2

 

“Top 5” Objectives

 

a)Provide senior executive leadership regarding CTI’s medical program and any
and all issues related to the treatment of patients with the Calmare® Pain
Therapy device as CTI’s chief regulatory authority.

 

b)Regulatory oversight and involvement in all medical matters, which include:
medical policy and legal documentation; clinical trials, pivotal studies,
abstracts and related matters; corporate litigation and intellectual property
issues; CTI’s Centers of Excellence and its respective launches, roll-outs,
human resources matters, et al.; medical device approval(s) and technologies;
and the similar duties.

 

c)Internal and external interfacing with medical staff, the medical community
and similarly inclined professionals on behalf of CTI in conjunction with CTI’s
chief medical officer.

 

d)Interact and interface with the associated medical organizations, entities,
institutions, et al, on behalf of the Company and at the direction of the CEO to
assure effective and efficient delivery of quality medical treatment and/or
diagnoses consistent with the mission and vision of CTI.

 

e)Identify objectives, strategies and action plans to improve all aspects of the
medical division of CTI in conjunction with CTI’s CMO.

 

[ex10-3sign.jpg]

 

 

